RALPH B. GUY, Jr., Circuit Judge,
concurring.
Although I believe the dissent sets forth a more reasonable approach to the interpretation of Fed.R.App.P. 3(c), I nonetheless join the conclusion reached by the majority in this case for two reasons.1 First, the majority opinion provides clearer, albeit more rigid, guidance for the bench and bar in the future. The dissent allows — even invites — the same type of ad hoc determinations which caused us to hold this en banc hearing in the first place.
Second, limiting the discussion to this case, I do not find the notice of appeal as clear as the dissent suggests. To the question posed in the dissent, “Who else, if not these plaintiffs, could the notice possibly have been designed to specify?”, I would answer the one specifically named plaintiff — Minority Employees of the Tennessee Department of Employment Security, Inc. Company or corporate names are treated grammatically the same as collective nouns. R. Gavin and E.L. Hutchinson, Reference Manual for Stenographers and Typists 114 (2d ed.1956). Thus, one might appropriately say the “Minority Employees of the Tennessee Department of Employment Security, Inc. are appealing the district court dismissal” or the “Minority Employees of the Tennessee Department of *1341Employment Security, Inc. is the only appellant in this case.” There are numerous rules governing the grammatical intricacies generated by the use of collective nouns, and I will not burden this concurrence with their recitation. See, e.g., M.S. Freeman, The Grammatical Lawyer 305 (ALI-ABA 1979). Suffice it to say, however, the use of the plural “plaintiffs” in conjunction with the name “Minority Employees of the Tennessee Department of Employment Security, Inc.” would not automatically convey, to me at least, that someone else also was appealing.

. There is really a third and perhaps even more compelling reason. Were I to join the dissent, it would result in an equally divided court and no opinion would issue from the en banc court. The district court would be affirmed on the substantive issue, and our earlier panel decision would be affirmed on the procedural issue. Thus, the result would be the same, but whatever benefit might flow from the exposition of these issues in these opinions would be lost.